Citation Nr: 1606936	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to June 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD with a 30 percent rating effective from September 17, 2010.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Veteran has been fully retired throughout the rating period, and there is neither contention nor suggestion of unemployability due to PTSD at any time during the rating period.  

FINDING OF FACT

For the entire initial rating period from September 17, 2010, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of chronic sleep impairment, difficulty performing tasks during periods of significant stress, suspiciousness, panic attacks that occur weekly or less often, flattened affect, rapid and pressured speech, short-term memory impairment, disturbances of motivation and mood, and difficulty with establishing and maintaining effective relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, and no higher, for PTSD are met for the entire rating period from September 17, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA PTSD examinations in July 2011 and January 2014.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of PTSD as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of PTSD when evaluating the disability.  There is neither allegation nor indication of a material change in condition since the January 2014 VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Initial Rating Analysis for PTSD

For the entire initial rating period (i.e., from September 17, 2010), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is provided when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is provided when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to PTSD symptoms so that the criteria for a 50 percent rating are met for the entire initial rating period.  At the July 2011 VA PTSD examination, the VA examiner opined that PTSD was manifested by mild symptoms such as recurrent intrusive thoughts, flashbacks, avoidance of thoughts and activities associated with the experience in Vietnam, inability to recall important aspects of the experience, feelings of detachment from others, sleep impairment, irritability, hypervigilance, and exaggerated startle response.  The severity of PTSD and its associated symptoms and functional impairment, as described by the July 2011 VA PTSD examiner, are consistent with a 30 percent schedular rating under DC 9411.

Similarly, at the January 2014 VA PTSD examination, the VA examiner opined that the level of occupational and social impairment associated with PTSD were best described as occupational and social impairment due to mild or transient symptoms with decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The January 2014 VA PTSD examiner further noted that PTSD was manifested by symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  The severity of PTSD and its associated symptoms and functional impairment, as described by the January 2014 VA PTSD examiner, are consistent with a 30 percent schedular rating under DC 9411.

Other evidence, which includes the Veteran's lay statements regarding psychiatric symptoms and associated impairment, indicates PTSD symptoms approximating the criteria for a 50 percent rating.  Vet Center treatment records during the rating period demonstrate PTSD often manifested by reported irritability, lost sex drive, and depressed mood and/or anxiety, which are symptoms analogous to the psychiatric symptom of disturbances of motivation and mood contemplated by a 50 percent rating.  Vet Center treatment records also show flat, blunted affect, rapid and pressured speech, and short-term memory impairment, which are symptoms reflective of, or analogous to, the psychiatric symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech, and short-term memory impairment contemplated by a 50 percent rating.  See, e.g., December 2012 VA Vet Center progress note (reporting depressed mood sometimes); January 2013 Vet Center progress note (reporting depression when thinking of Vietnam); November 2013 Vet Center progress note (reporting depression when thinking of Vietnam, a quick temper, lost sex drive, rapid, pressured speech, and short-term memory impairment).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture approximates occupational and social impairment with reduced reliability and productivity due to PTSD symptoms so that the criteria for a 50 percent rating under DC 9411 are met for the entire initial rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.  

The weight of the evidence shows that a rating in excess of 50 percent for PTSD is not warranted for any period.  The weight of the evidence demonstrates that PTSD has not been manifested by the psychiatric symptomatology either specified in the schedular criteria for the next higher 70 disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that the degree of occupational and social impairment are shown so that a higher rating is warranted.  The Board notes that, in November 2013, the Vet Center counseling therapist wrote that PTSD was manifested by difficulty tolerating normal or routine stress in the workplace and society, which approximates the psychiatric symptom of difficulty adapting to stressful circumstances (including work or a worklike setting) contemplated by the 70 percent schedular rating criteria; however, at the January 2013 Vet Center intake assessment, the Vet Center counseling therapist answered "No" when asked if the Veteran had experienced significant impairment in social or occupational functioning, and the Vet Center progress notes include no other mention of difficulty adapting to stressful circumstances.  Also, the January 2014 VA PTSD examiner opined that the Veteran had mild symptoms of PTSD with difficulty performing occupational tasks only during periods of significant stress.  The July 2011 VA PTSD examiner similarly noted that PTSD was manifested by mild symptoms that impacted the Veteran's quality of life, especially during periods of increased stress.  Because the November 2013 opinion that PTSD was manifested by difficulty tolerating normal or routine stress in the workplace and society is contradicted by other Vet Center progress notes during the rating period and other VA medical opinions, the Board finds that portion of the Vet Center counseling therapist's medical opinion to be outweighed by the other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  The 50 percent rating schedular criteria (i.e., by way of the lesser included 10 percent rating criteria) already contemplate PTSD with decreased efficiency and ability to perform tasks during periods of significant or increased stress.
 
While there is evidence of hypervigilance, the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships due to selective social isolation, there is not an inability to do so as evidenced by the close relationship with the Veteran's wife, adult children, and siblings, weekly visits with friends to watch sports, and participation in church-related social activities and a veterans organization at times.  The evidence also shows anxious and/or depressed mood at various times during the rating period; however, the symptoms are not so severe that they affect the ability to function independently, appropriately, and effectively.  

Throughout the initial rating period, the evidence demonstrates no suicidal ideation; no intermittently illogical, obscure, or irrelevant speech; no impaired impulse control; no spatial disorientation; and no neglect of personal appearance and hygiene.  The evidence also demonstrates no PTSD symptoms of similar frequency, severity, and duration affecting occupational and social impairment during the rating period.  

Thus, the weight of the evidence is against finding that a rating in excess of 50 percent is warranted during any time within the initial rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 50 percent for PTSD, for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 50 percent rating for the entire initial rating period.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms and clinical findings, and include consideration of medication management.  For the entire rating period, the disability picture associated with PTSD approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of chronic sleep impairment, difficulty performing tasks during periods of significant stress, suspiciousness, panic attacks that occur weekly or less often, flattened affect, rapid and pressured speech, short-term memory impairment, disturbances of motivation and mood, and difficulty with establishing and maintaining effective relationships.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria are adequate to rate the PTSD disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, service connection is only in effect for PTSD.  As explained above, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

ORDER

An initial rating of 50 percent, and no higher, for PTSD for the entire rating period is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


